 1   Matthew Addison, Esq. (NSBN 4201)
     Sylvia Harrison, Esq. (NSBN 4106)
 2   Sarah Ferguson, Esq. (NSBN 14515)
     MCDONALD CARANO LLP
 3   100 West Liberty Street, 10th Floor
     Reno, Nevada 89501
 4   Telephone: (775) 788-2000
     maddison@mcdonaldcarano.com
 5   sharrison@mcdonaldcarano.com
     sferguson@mcdonaldcarano.com
 6   Attorneys for Plaintiff

 7                               UNITED STATES DISTRICT COURT
 8                                       DISTRICT OF NEVADA
 9

10   NEWMONT USA LIMITED, a Delaware                      Case No. 3:18-cv-00575-HDM-WGC
     Corporation,
11
            Plaintiff,
12

13          vs.

14   IMATECH SYSTEMS CYPRUS PTY LTD                       ORDER GRANTING STIPULATION
     dba ARMORPIPETM TECHNOLOGIES, a                      FOR EXTENSION OF TIME TO FILE
15   foreign Corporation; INTERNATIONAL                   OPPOSITION TO MOTION TO DISMISS
     MATERIALS & TECHNOLOGY PTY
16   LIMITED dba IMATECH, a foreign
     Corporation; and DOES 1 to 10, inclusive,             (First Request)
17

18          Defendants.

19

20          COME NOW, Plaintiff Newmont USA Limited, a Delaware Corporation (“Newmont”),

21   and Defendant International Materials & Technology PTY Limit dba Imatech, by and through

22   their undersigned counsel, and hereby stipulate to an extension of time wherein Plaintiff may file

23   an Opposition to Defendant’s Motion to Dismiss [ECF 13] up to and including Wednesday, June

24   19, 2019.

25          Plaintiff states that in March of this year, Barrick Gold Corporation (“Barrick”) and

26   Newmont made the decision to combine their Nevada gold mining properties into a single new

27   joint venture, with operational responsibility to be transferred to Barrick. Plaintiff also states the

28   logistics of formalizing this joint venture will claim substantially all of Newmont’s management



                                                  Page 1 of 2
 1   personnel resources, likely until sometime in late May, substantially limiting Newmont’s ability

 2   to gather the facts necessary to refute this motion. Plaintiff further states, as this Court is aware,

 3   in responding to a motion to dismiss for lack of personal jurisdiction, it is Newmont’s burden to

 4   show that jurisdiction is proper.

 5          Newmont has thus requested and Defendant has consented to a two-month extension for

 6   Newmont to oppose the motion. The extension of time request is made by Plaintiff in good faith

 7   and not for purposes of unfair/undue delay.

 8           RESPECTFULLY SUBMITTED this 18th day of April, 2019.

 9   McDONALD CARANO LLP                                 SANTORO WHITMIRE
10

11   /s/ Matthew Addison_______________                  /s/ James E. Whitmire
     Matthew Addison, Esq. (NSBN 4201)                   James E. Whitmire, Esq. (NSBN 6533)
12   Sylvia Harrison, Esq. (NSBN 4106)                   10100 W. Charleston Blvd., Suite 250
     Sarah Ferguson, Esq. (NSBN 14515)                   Las Vegas, NV 89135
13   100 West Liberty Street. 10th Floor                 Telephone: (702) 948-8771
     Reno, NV 89501                                      Facsimile: (702) 948-8773
14   Telephone: (775) 788-2000                           jwhitmire@santoronevada.com
     Facsimile: (775) 788-2020                           Attorneys for Defendant International
15   maddison@mcdonaldcarano.com                         Materials & Technology PTY Limited dba
     sharrison@mcdonaldcarano.com                        Imatech
16   sferguson@mcdonaldcarano.com
     Attorneys for Plaintiff
17

18

19
                                                       IT IS SO ORDERED.
20

21

22                                                     UNITED STATES DISTRICT JUDGE

23                                                             April 18, 2019
                                                       DATED: _________________________

24

25

26

27

28


                                                  Page 2 of 2
